         Case 2:20-cv-02047-CKD Document 7 Filed 11/19/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL A. CREWS,                                   No. 2:20-cv-2047 CKD P
12                        Plaintiff,
13              v.                                        ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION, et al.,
16                        Defendants.
17

18            Plaintiff is a state prisoner proceeding pro se. In his complaint, plaintiff seeks injunctive

19   relief with respect to medical care he is receiving at the California Institution for Men in Chino.

20   Chino, a city in San Bernardino County, lies within the jurisdiction of the United States District

21   Court for the Central District of California. As a matter of convenience and in the interest of

22   justice, the court will transfer this action to the Central District. See 28 U.S.C. § 1404.

23            Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the United

24   States District Court for the Central District of California.

25   Dated: November 18, 2020
                                                        _____________________________________
26
                                                        CAROLYN K. DELANEY
27                                                      UNITED STATES MAGISTRATE JUDGE

28   1/crew2047.21
